Title: To James Madison from William Crawford, 6 September 1822
From: Crawford, William
To: Madison, James


                
                    Dr Sir
                    Louisa Sept. 6th. 1822
                
                Capt. Payne informed me some Time last spring that you would be so good as to let me have a Ram of your Cape breed of Sheep. In consequence of my having been from home for several Weeks past, I fear I may have defered too long sending for him; If not you will let Abram the bearer hereof, have such as you can spare. Respectfully yr. Most obt. St
                
                    Wm. Crawford
                
            